                    1    DAVID M. GIVEN (SBN 142375)
                         NICHOLAS A CARLIN (SBN 112532)
                    2    PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
                         39 Mesa Street, Suite 201
                    3
                         San Francisco, CA 94129
                    4    Tel: (415) 398-0900
                         Fax: (415) 398-0911
                    5    dmg@phillaw.com
                         nac@phillaw.com
                    6

                    7    MICHAEL VON LOEWENFELDT (SBN 178665)
                         JAMES M. WAGSTAFFE (SBN 95535)
                    8    FRANK BUSCH (SBN 258288)
                         DANIEL J. VEROFF (SBN 291492)
                    9    KERR & WAGSTAFFE LLP
                         101 Mission Street, 18th Floor
                 10      San Francisco, CA 94105
                 11      Tel: (415) 371-8500
                         Fax: (415) 371-0500
                 12      mvl@kerrwagstaffe.com
                         wagstaffe@kerrwagstaffe.com
                 13      busch@kerrwagstaffe.com
                         veroff@kerrwagstaffe.com
                 14
                         Class Counsel for Plaintiffs
                 15      (additional counsel listed on signature page)
                 16                                   UNITED STATES DISTRICT COURT
                 17                                 NORTHERN DISTRICT OF CALIFORNIA
                 18                                      SAN FRANCISCO DIVISION
                 19
                        MARC OPPERMAN, et al.,                           Case No. 13-cv-00453-JST
                 20

                 21                     Plaintiffs,                      CLASS ACTION

                                                                         STIPULATED MOTION FOR
                 22             v.                                       ADMINISTRATIVE RELIEF RE CY PRES
                                                                         DISTRIBUTION PURSUANT TO
                 23     KONG TECHNOLOGIES, INC., et al.                  SETTLEMENT AGREEMENT;
                                                                         [PROPOSED] ORDER
                 24
                                        Defendants.
                 25                                                      THIS DOCUMENT ALSO RELATES TO:
                                                                         Hernandez v. Path, Inc., No. 12-cv-1515-JST
                 26                                                      (collectively, the “Related Actions”)

                 27

                 28
      K E R R
    ––––– & –––––
W   A G S T A F F E
        LLP             Case No.: 13-cv-00453-JST                                STIPULATED ADMIN MOTION RE CY PRES
                    1   TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD:

                    2           PLEASE TAKE NOTICE that all parties to the class action settlement, through their

                    3   counsel of record, STIPULATE pursuant to Civil Local Rules 7-11 and 7-12 that pursuant to

                    4   Section 7.10.4 of the Settlement Agreement approved by the Court, the Settlement Administrator

                    5   should be authorized at this time to distribute uncashed settlement distributions to the Electronic

                    6   Frontier Foundation.

                    7           WHEREAS, Paragraph 7.10.1 of the Settlement Agreement (ECF No. 884) provides that

                    8   if unclaimed for 90 days undeliverable electronic payments shall be treated as uncashed

                    9   settlement distributions.

                 10             WHEREAS, Paragraph 7.10.3 of the Settlement Agreement (ECF No. 884) provides that

                 11     checks sent by the Settlement Administrator that are not cashed within 90 days are void and will

                 12     be treated as uncashed settlement distributions.

                 13             WHEREAS, Paragraph 7.10.4 of the Settlement Agreement provides “The SETTLEMENT

                 14     ADMINISTRATOR shall distribute any uncashed settlement distributions from the NET

                 15     SETTLEMENT PROCEEDS on a cy pres basis to the Electronic Frontier Foundation after first

                 16     receiving permission of the Court to do so.”

                 17             WHEREAS, settlement payments were made the first week of June, 2018. The 90 day

                 18     period elapsed by the end of the first week of September.

                 19             WHEREAS, less than a dozen individuals have contacted class counsel since September

                 20     2018 and requested new checks or electronic codes, and those requests have been accommodated

                 21     by the Settlement Administrator despite being late.

                 22             WHEREAS, the Settlement Administrator’s work is done, except for the cy pres

                 23     distribution, and it desires to close its files before the end of the calendar year to avoid additional

                 24     tax expense.

                 25             WHEREAS, the Settlement Administrator reports to class counsel that 99.64% of the

                 26     electronic payments and 84.88% of the check payments have been cashed. There are

                 27     $153,372.35 in unclaimed funds subject to the cy pres provision of the settlement.

                 28
      K E R R
W
    ––––– & –––––
    A G S T A F F E
                                                                           2
        LLP             Case No.: 13-cv-00453-JST                                  STIPULATED ADMIN MOTION RE CY PRES
                    1           THEREFORE, it is hereby stipulated and agreed by the parties that:

                    2           1.      The Court should instruct KCC to distribute the remaining uncashed funds to the

                    3   Electronic Frontier Foundation as provided by the Settlement Agreement approved by the Court

                    4   on March 27, 2018.

                    5           IT IS SO STIPULATED.

                    6   Dated: November 6, 2018                      KERR & WAGSTAFFE LLP

                    7                                                 By: /s/Michael von Loewenfeldt
                                                                      James M. Wagstaffe (95535)
                    8                                                 Michael von Loewenfeldt (178665)
                                                                      Frank Busch (258288)
                    9                                                 KERR & WAGSTAFFE LLP
                                                                      101 Mission Street, 18th Floor
                 10                                                   San Francisco, CA 94105
                                                                      Tel.: 415-371-8500
                 11                                                   Fax: 415-371-0500
                                                                      wagstaffe@kerrwagstaffe.com
                 12                                                   mvl@kerrwagstaffe.com
                                                                      busch@kerrwagstaffe.com
                 13
                                                                      David M. Given
                 14                                                   Nicholas A. Carlin
                                                                      PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
                 15                                                   39 Mesa Street, Ste. 201
                                                                      San Francisco, CA 94129
                 16                                                   Tel: 415-398-0900
                                                                      Fax: 415-398-0911
                 17                                                   dmg@phillaw.com nac@phillaw.com
                 18
                                                                      Carl F. Schwenker (admitted pro hac vice)
                 19                                                   LAW OFFICES OF CARL F. SCHWENKER
                                                                      The Haehnel Building
                 20                                                   1101 East 11th Street
                                                                      Austin, TX 78702
                 21                                                   Tel: 512-480-8427
                                                                      Fax: 512-857-1294
                 22                                                   cfslaw@swbell.net

                 23                                                   Jeff Edwards (admitted pro hac vice)
                                                                      EDWARDS LAW
                 24                                                   The Haehnel Building
                                                                      1101 East 11th Street
                 25                                                   Austin, TX 78702
                                                                      Tel: 512-623-7727
                                                                      Fax: 512-623-7729
                 26                                                   cfslaw@swbell.net
                 27
                                                                      Jennifer Sarnelli
                 28                                                   GARDY & NOTIS, LLP
                                                                      126 E. 56th Street, 8th Floor
      K E R R
W
    ––––– & –––––
    A G S T A F F E
                                                                        3
        LLP             Case No.: 13-cv-00453-JST                               STIPULATED ADMIN MOTION RE CY PRES
                    1                               New York, NY 10022
                                                    Tel: 212-905-0509
                    2                               Fax: 212-905-0508
                                                    jsarnelli@gardylaw.com
                    3
                                                    CLASS COUNSEL FOR PLAINTIFFS
                    4

                    5

                    6   Dated: November 6, 2018     COOLEY LLP
                    7

                    8                               By: /s/ Mazda K. Antia
                                                    Mazda K. Antia
                    9                               4401 Eastgate Mall
                                                    San Diego, CA 92121-1909
                 10                                 Tel: 858-550-6000
                 11                                 Fax: 858-550-6420
                                                    mantia@cooley.com
                 12
                                                    ATTORNEYS FOR DEFENDANTS
                 13                                 INSTAGRAM, LLC & KIK INTERACTIVE,
                                                    INC.
                 14

                 15
                        Dated: November 6, 2018     MORRISON & FOERSTER LLP
                 16

                 17                                 By: /s/ Claudia M. Vesti
                                                    Claudia M. Vetesi
                 18

                 19                                 425 Market Street
                                                    San Francisco, CA 94105-2482
                 20                                 Telephone: 415.268.7000
                                                    Facsimile: 415.268.7522
                 21                                 Email: CVetesi@mofo.com
                 22
                                                    ATTORNEYS FOR DEFENDANT
                 23                                 FOURSQUARE LABS, INC.

                 24

                 25

                 26

                 27

                 28
      K E R R
W
    ––––– & –––––
    A G S T A F F E
                                                      4
        LLP             Case No.: 13-cv-00453-JST             STIPULATED ADMIN MOTION RE CY PRES
                    1   Dated: November 6, 2018     DHILLON LAW GROUP, INC.

                    2                               By: /s/ Harmeet K. Dhillon
                                                    Krista L. Baughman
                    3
                                                    Harmeet K. Dhillon
                    4
                                                    177 Post Street, Suite 700
                    5                               San Francisco, CA 94108
                                                    Telephone: (415) 433-1700
                    6                               Fax: (415) 520-6593
                    7                               Email: harmeet@dhillonlaw.com
                                                    Email: kbaughman@dhillonlaw.com
                    8
                                                    ATTORNEYS FOR DEFENDANT
                    9                               GOWALLA, INC.
                 10     Dated: November 6, 2018     DURIE TANGRI LLP
                 11
                                                    By: /s/ Michael Henry Page
                 12                                 Michael Henry Page

                 13                                 217 Leidesdorff Street
                                                    San Francisco, CA 94111
                 14
                                                    Telephone: 415-376-6403
                 15
                                                    Fax: 415-236-6300
                 16                                 Email: MPage@durietangri.com
                 17                                 ATTORNEYS FOR DEFENDANTS
                                                    FOODSPOTTING, INC. AND YELP INC.
                 18

                 19
                        Dated: November 6, 2018     FENWICK & WEST LLP
                 20

                 21                                 By: /s/ Tyler Griffin Newby
                 22                                 Jedediah Wakefield
                                                    Tyler Griffin Newby
                 23
                                                    555 California Street, 12th Floor
                 24                                 San Francisco, CA 94104
                                                    Telephone: (415) 875-2300
                 25
                                                    Fax: (415) 281-1350
                 26                                 Email: jwakefield@fenwick.com
                                                    Email: tnewby@fenwick.com
                 27
                                                    ATTORNEYS FOR DEFENDANT KONG
                 28                                 TECHNOLOGIES, INC.
      K E R R
W
    ––––– & –––––
    A G S T A F F E
                                                      5
        LLP             Case No.: 13-cv-00453-JST             STIPULATED ADMIN MOTION RE CY PRES
                    1   Dated: November 6, 2018                         PERKINS COIE LLP

                    2
                                                                        By: /s/ James G. Snell
                    3

                    4                                                   James G. Snell
                                                                        Julie E. Schwartz
                    5
                                                                        3150 Porter Drive
                    6                                                   Palo Alto, CA 94304-1212
                    7                                                   Telephone: (650) 838-4300
                                                                        Fax: (650) 838-4350
                    8                                                   Email: JSnell@perkinscoie.com
                                                                        Email: JSchwartz@perkinscoie.com
                    9
                                                                       ATTORNEYS FOR DEFENDANT TWITTER,
                 10                                                    INC.
                 11

                 12

                 13                                           [PROPOSED] ORDER
                 14             PURSUANT TO STIPULATION and the terms of the Settlement Agreement approved
                 15     by the Court, the Settlement Administrator is authorized to distribute uncashed settlement
                 16     distributions to the Electronic Frontier Foundation and thereafter to close its files on this matter.
                 17             IT IS SO ORDERED.
                 18     Dated: November 7, 2018
                 19

                 20                                                    ____________________________
                                                                       THE HONORABLE JON S. TIGAR
                 21
                                                                       United States District Judge
                 22

                 23

                 24

                 25

                 26

                 27

                 28
      K E R R
W
    ––––– & –––––
    A G S T A F F E
                                                                          6
        LLP             Case No.: 13-cv-00453-JST                                  STIPULATED ADMIN MOTION RE CY PRES
